Matter of Neathway v Conviser (2014 NY Slip Op 06381)
Matter of Neathway v Conviser
2014 NY Slip Op 06381
Decided on September 25, 2014
Appellate Division, First Department
Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.
This opinion is uncorrected and subject to revision before publication in the Official Reports.
Decided on September 25, 2014Sweeny, J.P., Moskowitz, DeGrasse, Manzanet-Daniels, Clark, JJ.


13043 1260/12 -3240

[*1] In re Louise Neathway,	 Petitioner,
vHon. Daniel Conviser, etc., et al., Respondents.
Law Office of Lawrence P. LaBrew, New York (Lawrence P. LaBrew of counsel), for petitioner.
Eric T. Schneiderman, Attorney General, New York (Anthony J. Tomari of counsel for Hon. Daniel Conviser, respondent.
Cyrus R. Vance, Jr., District Attorney, New York (Daniel Holmes of counsel), for District Attorney, respondent.
The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied and the petition dismissed, without costs or disbursements.
ENTERED: SEPTEMBER 25, 2014
CLERK